DETAILED ACTION
	1.	This action is in response to the application filed on 11/24/20

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 4.	Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20180159346). 
 	Regarding claim 1: Liu et al. discloses a flying capacitor charging method (i.e. method of figure 2) applied to a flying capacitor catching multi-level topology circuit (i.e. figure 2), comprising: 
 	closing a first semiconductor switch transistor (i.e. Q2) and a second semiconductor switch transistor (i.e. Q5), to connect a first capacitor (i.e. 240) to a second capacitor (i.e. Cbyp) in parallel, wherein the multi-level topology circuit is connected to an input power source (i.e. source of Cin) by using a first switch (i.e. Q1), wherein the multi-level topology circuit (i.e. figure 2) is connected to an output power (i.e. source of 152) by using a second switch (i.e. Q6), wherein the multi-level topology circuit (i.e. figure 2) comprises one or more flying capacitors (i.e. flying capacitor of 240), wherein a first end of the first capacitor (i.e. 240) in the one or more flying capacitors (i.e. flying capacitor of 240) is connected to a first electrode of the first semiconductor switch transistor (i.e. Q2), wherein a second end of the first capacitor (i.e. 240) is connected to a second electrode of the second semiconductor switch (i.e. Q5) transistor, wherein a second electrode of the first semiconductor switch transistor (i.e. Q2) is connected to a first electrode of the second semiconductor switch transistor (i.e. Q5) by using the second capacitor (i.e. Cbyp), and wherein the first capacitor (i.e. 240) is any one of the one or more flying capacitors, and the second capacitor (i.e. Cbyp) is an input capacitor, an output capacitor, or a flying capacitor other than the first capacitor in the one or more flying capacitors; 
 	charging the first capacitor (i.e. 240) and the second capacitor (i.e. Cbyp) to a first specified voltage value (i.e. any value of the first and the second capacitors); 
 	opening the first semiconductor switch transistor (i.e. Q2) and the second semiconductor switch transistor (i.e. Q5); and charging the second capacitor (i.e. Cbyp) to a second specified voltage value (i.e. any value of the second capacitor, when Cbyp is charging) (i.e. ¶ 14-27).
 	Regarding claims 2 and 16: (i.e. figure 2) further comprising: closing the first switch (i.e. Q1) after the one or more flying capacitors (i.e. flying capacitor of 240) and the input capacitor (i.e. Cbyp) are all charged; 
 	adjusting the multi-level topology circuit to a normal working state (i.e. operation of figure 2), and controlling the output capacitor (i.e. 222) to be charged to a third (i.e. any voltage of capacitor 222), wherein the third specified voltage value is a voltage value of the output power source (i.e. where the output power source from the battery 152 is discharge to the output capacitor 222 to the third voltage); and closing the second switch (i.e. Q6) (i.e. ¶ 14-27).
 	Regarding claims 3 and 17: (i.e. figure 2) further comprising: closing the second switch (i.e. Q6) after the one or more flying capacitors (i.e. flying capacitor of 240) and the output capacitor (i.e. 222) are all charged; adjusting the multi-level topology circuit to a normal working state (i.e. operation of figure 2), and controlling the input capacitor (i.e. Cbyp) to be charged to a fourth specified voltage value (i.e. any voltage of Cin), wherein the fourth specified voltage value is a voltage value of the input power source (i.e. voltage of Cbyp when a charge is provide); and closing the first switch (i.e. Q1) (i.e. ¶ 14-27).
 	Regarding claims 6, 13, and 20: (i.e. figure 2) wherein the first specified voltage value is U* 1/2N wherein the second specified voltage value is U* 1/2N-1 (i.e. any voltage value of the first and second voltage) wherein U is a voltage value of the input power source or a voltage value of output power source, and wherein N is a positive integer (i.e. ¶ 14-27).
 	Regarding claims 4 and 17: when charging the first capacitor (i.e. 240) to the first specified voltage value, the controller (i.e. 210) is configured to: charge the first capacitor (i.e. 240) to the first specified voltage value by using an external direct current power source (i.e. external source from Vbus or from 152); or charge the first capacitor to the first specified voltage value by connecting a soft-start resistor to the input power source or the output power source (i.e. ¶ 14-27).
Regarding claim 8: Lui et al. discloses a flying capacitor charging apparatus, comprising a multi-level topology circuit (i.e. figure 2), wherein the multi-level topology circuit is connected to an input power source (i.e. source of Cin) by using a first switch (i.e. Q1), wherein the multi-level topology circuit is connected to an output power source (i.e. source of 152) by using a second switch (i.e. Q6), wherein the multi-level topology circuit comprises one or more flying capacitors (i.e. flying capacitor of 240), wherein a first end of a first capacitor (i.e. 240) in the one or more flying capacitors is connected to a first electrode of a first semiconductor switch transistor (i.e. Q2), wherein a second end of the first capacitor (i.e. 240) is connected to a second electrode of a second semiconductor switch transistor (i.e. Q5), wherein a second electrode of the first semiconductor switch transistor (i.e. Q2) is connected to a first electrode of the second semiconductor switch transistor (i.e. Q5) by using a second capacitor (i.e. Cbyp), wherein the first capacitor (i.e. 240) is any one of the one or more flying capacitors, and wherein the second capacitor (i.e. Cbyp) is an input capacitor, an output capacitor, or a flying capacitor other than the first capacitor in the one or more flying capacitors; and 
 	a controller (i.e. 210) configured to: close the first semiconductor switch transistor (i.e. Q2) and the second semiconductor switch transistor (i.e. Q5), to connect the first capacitor (i.e. 240) to the second capacitor (i.e. Cbyp) in parallel; charge the first capacitor (i.e. 240) and the second capacitor (i.e. Cbyp) to a first specified voltage value (i.e. any value of the first and the second capacitors); 
 	open the first semiconductor switch transistor (i.e. Q2) and the second semiconductor switch transistor (i.e. Q5); and charge the second capacitor (i.e. Cbyp) (i.e. any value of Cbyp when charge is provided) (i.e. ¶ 14-27). 
 	Regarding claim 9: (i.e. figure 2) wherein the controller is further configured to: close the first switch (i.e. Q1) after the one or more flying capacitors (i.e. flying capacitor of 240) and the input capacitor (i.e. Cbyp) are all charged; 
 	adjusting the multi-level topology circuit to a normal working state (i.e. operation of figure 2), and controlling the output capacitor (i.e. 222) to be charged to a third specified voltage value (i.e. any voltage of capacitor 222), wherein the third specified voltage value is a voltage value of the output power source (i.e. where the output power source from the battery 152 is discharge to the output capacitor 222 to the third voltage); and closing the second switch (i.e. Q6) (i.e. ¶ 14-27).
 	Regarding claim 10: (i.e. figure 2) wherein the controller is further configured to: close the second switch (i.e. Q6) after the one or more flying capacitors (i.e. flying capacitor of 240) and the output capacitor (i.e. 222) are all charged; adjusting the multi-level topology circuit to a normal working state (i.e. operation of figure 2), and controlling the input capacitor (i.e. Cbyp) to be charged to a fourth specified voltage value (i.e. any voltage of Cin), wherein the fourth specified voltage value is a voltage value of the input power source (i.e. voltage of Cbyp when a charge is provide); and closing the first switch (i.e. Q1) (i.e. ¶ 14-27).
	Regarding claim 15: Liu et al. disclose a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
(i.e. Q2) and a second semiconductor switch transistor (i.e. Q5), to connect a first capacitor (i.e. 240) to a second capacitor (i.e. Cbyp) in parallel, wherein the multi-level topology circuit is connected to an input power source (i.e. source of Cin) by using a first switch (i.e. Q1), wherein the multi-level topology circuit (i.e. figure 2) is connected to an output power source (i.e. source of 152) by using a second switch (i.e. Q6), wherein the multi-level topology circuit (i.e. figure 2) comprises one or more flying capacitors (i.e. flying capacitor of 240), wherein a first end of the first capacitor (i.e. 240) in the one or more flying capacitors (i.e. flying capacitor of 240) is connected to a first electrode of the first semiconductor switch transistor (i.e. Q2), wherein a second end of the first capacitor (i.e. 240) is connected to a second electrode of the second semiconductor switch (i.e. Q5) transistor, wherein a second electrode of the first semiconductor switch transistor (i.e. Q2) is connected to a first electrode of the second semiconductor switch transistor (i.e. Q5) by using the second capacitor (i.e. Cbyp), and wherein the first capacitor (i.e. 240) is any one of the one or more flying capacitors, and the second capacitor (i.e. Cbyp) is an input capacitor, an output capacitor, or a flying capacitor other than the first capacitor in the one or more flying capacitors; 
 	charging the first capacitor (i.e. 240) and the second capacitor (i.e. Cbyp) to a first specified voltage value (i.e. any value of the first and the second capacitors); 
 	opening the first semiconductor switch transistor (i.e. Q2) and the second semiconductor switch transistor (i.e. Q5); and charging the second capacitor (i.e. Cbyp) to a second specified voltage value (i.e. any value of the second capacitor, when Cbyp is charging) (i.e. ¶ 14-27).

Allowable Subject Matter
5.	Claims 4-5, 11-12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838